Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-105537654-A, hereinafter CN’654.
Regarding claim 1, CN’654 discloses a drilling tool with stable clamping (See Figures 1-8), comprising a cutting part 1 and a clamping part 2, wherein the cutting part 1 comprises a cutting portion 11 and a connecting portion 12 connected to a lower end of the cutting portion 11, the connecting portion 12 is provided with a plurality of accommodating grooves 14 penetrating the cutting portion 11, the connecting portion 12 is provided with an outer peripheral surface 13 between the adjacent accommodating grooves 14, an axial locating surface 112 for axial locating is provided at a connection between the cutting portion 11 and the connecting portion 12, the clamping part 2 comprises a shank portion 22 and a clamping portion 21 located at a front end of the shank portion 22, the clamping portion 21 is provided with spiral grooves 24 corresponding to the accommodating groove 14 and extending to the shank portion 22, 
Regarding claim 2, CN’654 discloses wherein the recess 4 is composed of two recess side surfaces 411 and a recess bottom surface 42 connected between the recess side surfaces (See Figure 8), each of the recess side surfaces is provided with an inner recess side surface at an end close to the recess bottom surface 42, the protrusion 3 is composed of two protruding side surfaces 31 and a protruding top surface 32 connected between the two protruding side surfaces 31 (See Figure 3), each of the protruding side surfaces 31 is provided with an inner protruding side surface on a side close to the inner peripheral surface, when the clamping part 2 clamps the cutting part 1, a clearance between the axial locating surface 112 and the axial surface 212 is t1, and a clearance between the inner recess side surface 411 of the recess side surface on a side away from the axial locating surface 112 and the inner protruding side 
Regarding claim 3, CN’654 discloses wherein when the clamping part 2 clamps the cutting part 1, a clearance between the inner recess side surface at a side close to the axial locating surface and the inner protruding side surface at a side close to the axial surface is t3, which meets: 0mm<t3<0.1mm [0008].
Regarding claim 4, CN’654 discloses wherein the cutting portion 11 is provided with a torque transmitting surface 111 for circumferential locating, the clamping portion 21 is provided with a circumferential surface 211 for circumferential locating (See Figure 6), and the torque transmitting surface 111 is in contact with the circumferential surface 211, when the clamping part 2 clamps the cutting part 1 (See Figure 1), a clearance between the torque transmitting surface and the circumferential surface is t4, which meets: 0mm≤t4≤0.05mm [0040] (Note: the circumferential surface 211 is in contact with the torque transmitting surface 111).
Regarding claim 7, CN’654 discloses wherein each of the recess side surfaces 42 comprises a top recess side surface (See Figure 8), and the top recess side surface is arranged close to the outer peripheral surface, each of the protruding side surfaces 31 comprises a top protruding side surface 32, and the top protruding side surface 32 is arranged close to the protruding top surface, when the clamping part 2 clamps the cutting part 1, the top protruding side surface is not in contact with the recess, and the top recess side surface is not in contact with the protrusion [0036].
Regarding claim 8, CN’654 discloses wherein the inner recess side surface 311 is located between the top recess side surface and the recess bottom surface (See Figures 4 and 8), the inner protruding side surface is located between the top protruding side surface and the protruding top surface (See Figure 4), a diameter of the outer peripheral surface 13 of the cutting part 1 is D (See Figures 3 and 4), a radial depth of the inner recess side surface 311 is L, a radial depth of the top recess side surface 411 is L1, a radial depth of the inner protruding side surface is L’, and a radial depth of the top protruding side surface 412 is L1’, which meets: 0.02D≤L, L’≤0.15D, 0.003D≤L1, and L1’≤0.01D [0039].
Regarding claim 9, CN’654 discloses wherein in a plane passing through the central axis, a distance from a projection line of the outer peripheral surface 31 to the central axis is constant, in the process of twisting the outer peripheral surface of the cutting part 1 into the inner peripheral surface 41 of the clamping part 2, a variation in distance from a projection line of the inner peripheral surface to the central axis is ∆R, which meets: 0<∆R≤0.04mm [0036].
Regarding claim 10, CN’654 discloses wherein when the recess of the cutting part 1 is completely twisted into the protrusion of the clamping part 2, a maximum circumferential twisting angle between the recess and the protrusion is γ, which meets 70°≤γ≤130° [0037] (Note: the twist angle is 120°).
Regarding claim 11, CN’654 discloses wherein when the twisting angle is 0.4γ-0.65γ, a distance from the projection line of the inner peripheral surface 41 to the central axis has a minimum value in the plane passing through the central axis [0037].
Regarding claim 12, CN’654 discloses wherein when the recess 4 of the cutting part is twisted into the protrusion 3 of the clamping part, the variation in distance changes linearly with increase of the twisting angle [0037].
Regarding claim 13, CN’654 discloses wherein in the plane passing through the central axis, a distance from the projection line of the inner peripheral surface 41 to the central axis is constant, in the process of twisting the outer peripheral surface of the cutting part 1 into the inner peripheral surface of the clamping part 2, in the plane passing through the central axis, a variation in distance from the projection line of the outer peripheral surface to the central axis is ∆R’, which meets: 0<∆R’≤0.04mm [0036] (Note: the variation is equal to 0.03 mm).
Regarding claim 14, CN’654 discloses wherein when the recess 4 of the cutting part 1 is completely twisted into the protrusion 3 of the clamping part 2, a maximum circumferential twisting angle between the recess and the protrusion is γ, which meets 70°≤γ≤130° [0037] (Note: the twist angle is equal to 120 degrees).
Regarding claim 15, CN’654 discloses wherein when the twisting angle is 0.4γ-0.65γ, a distance from the projection line of the outer peripheral surface 31 to the central axis has a maximum value in the plane passing through the central axis [0037].
Regarding claim 16, CN’654 discloses wherein when the recess 4 of the cutting part 1 is twisted into the protrusion 3 of the clamping part 2, the variation in distance changes linearly with increase of the twisting angle [0037].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-105537654-A, hereinafter CN’654.
Regarding claim 5, CN’654 discloses wherein the connecting portion 12 is provided with a bottom end surface 121 which is perpendicular to the central axis on a side away from the cutting portion (See Figure 4), an inclined notch (Note: the proximal most side surface 311 forms the notch) is arranged between the recess and the bottom end surface 121, the clamping portion is provided with a groove bottom surface 213 perpendicular to the central axis in a direction of a side close to the shank portion (See Figure 8), a tail bump (Note: the proximal most edge labeled 412) corresponding to the inclined notch is arranged between the protrusion and the groove bottom surface (See Figures 4 and 8), when the clamping part clamps the cutting part, a clearance between the inclined notch and the tail bump is t5, which meets: 0.1 mm ≤ λ ≤ 0.1 mm.  CN’654 does not disclose that the clearance is 0.02 mm ≤ λ≤ 0.05 mm.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify CN’654 such that the clearance is 0.02 mm ≤ λ≤ 0.05 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-105537654-A, hereinafter CN’654, in view of EP-2896478-A1, hereinafter EP’478.
Regarding claim 6, CN’654 discloses the drilling tool of claim 1 as set forth above.  CN’654 does not disclose wherein in the direction of the central axis, a lead angle of the recess of the cutting part is α, which meets: 8°≤α≤12°.  EP’478 discloses a drilling tool having a cutting part 1 with a recess having a lead angle of between 65 degrees and 10 degrees. [0026].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify CN’654, in view EP’478, such that the lead angle of the recess is between 8 and 12 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the lead angle of the recess in order to properly mount the cutting part to the connecting part.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722